COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Mireya Patino Garcia v. The State of Texas

Appellate case number:    01-14-00939-CR

Trial court case number: 1952529

Trial court:              County Criminal Court at Law No 9 of Harris County

        Appellant has not responded to a Notice from this Court dated April 14, 2015 requesting
arrangements be made for obtaining the reporter’s record. The reporter’s record has not been
filed. Pursuant to our notice, we will consider this appeal without the reporter’s record, and are
considering the record to be complete. Appellant’s brief is due 30 days from the date of this
order. See TEX. R. APP. P. 37.3(c), 38.6.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: May 21, 2015